SIMPSON, J. —
This was an action for damages for personal injuries. The defendant, was allowed 60 days from adjournment of court for having the bill of exceptions signed. The court adjourned May 24, 1906. .The next order.states that the time is -“extended for thirty days from the 22d day of July, 1906,” but the order is not.dated, and there is nothing on the record to show when it was signed. Consequently we cannot say that the record affirmatively, shows that the- time was extended before the expiration of the time first granted. Consequently the bill of exceptions cannot be considered. ,
.The demurrer to the first and third counts states that-they show no “causual”- connection between the negligence alleged and- the injury, while the brief of counsel insists that said demurrer should have been sustained because the counts fails to show any “causual” connection. Taking it for granted that these are both misprints, and that- the word intended was “causal,” the court holds that, under the rules heretofore laid down by this court, said counts were not subject to said demurrer. — A. G. S. R. R. Co. v. Davis, 119 Ala. 572, 582, 24 South. 862; Mobile, J. & K. C. R. R. Co. v. Bromberg, 141 Ala. 280, 37 South. 396, 400.
There being no error, the judgment of the court is affirmed. ' , . :
Tyson, C. J., and Dowdell and Denson, JJ., concur.